Exhibit 10.3

Short-Term Incentive Plan of Mark E. Haidet

2010 STI Goals

 

Name: Mark Haidet    Job Title: CFO Effective Dates of Plan: 1/1/10 – 12/31/10
   Business Unit: Corporate Services STI Potential: 70% of Base Salary   
Manager: John Heyman

Goals:

 

Goal Description

 

Weight

    

Payout
Timing

    

Budget

(show qtrly if applicable)

    

Target

(show qtrly if applicable)

     Comments

Company Operating Income –

67% paid at Budget

  67%      Annual     

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

     Operational objectives as determined by the CEO. This portion of bonus is
only paid out if the Operating Income budget is achieved.   33%      Annual     
         

 

* Filed under an application for confidential treatment.